                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                                                 §
                                                 §      CASE NUMBER: SA-19-CR-182(2)-OLG
vs.                                              §
                                                 §
MERCEDES TRINIDAD                                §
                                                 §
                                                 §

                                             ORDER

       On May 9, 2019, the Court held a hearing on the Defendant’s Motion to Withdraw

Counsel [#39]. Counsel for Defendant, Jay Moritz, and Defendant Mercedes Trinidad were both

present at the hearing. (The Court excused the Government from attending.) Having reviewed

Defendant’s pro se motion, and after considering the representations made on the record by both

the Defendant and her counsel at the hearing, and noting this is Defendant’s first request for new

counsel, the Court will grant the motion.

       However, the Court emphasizes to Defendant that the Sixth Amendment establishes a

defendant’s right to counsel, but not an unqualified right to an attorney of the defendant’s choice.

United States v. Magee, 741 F.2d 93 (5th Cir. 1984). Instead, a “defendant is entitled to counsel

capable of rendering competent, meaningful assistance in the preparation and trial of the pending

charges, including appropriate evaluation and advice with reference to a plea of guilty.” United

States v. Moore, 706 F.2d 538, 540 (5th Cir. 1983). However, a “defendant is not entitled to an

attorney who agrees with the defendant’s personal view of the prevailing law or the equities of

the prosecutor’s case.” Id. Moreover, although a “defendant is entitled to an attorney who will

consider the defendant’s views and seek to accommodate all reasonable requests” as well as one

“with whom he can communicate reasonably,” a defendant “has no right to an attorney who will

                                                 1
docilely do as he is told.” Id. “Every defendant is entitled to the assistance of counsel dedicated

to the proposition, and capable of assuring that, the prosecution’s case shall be presented in

conformity with the Constitution, rules of evidence and all other controlling rules and practices.

No defendant has a right to more.” Id.

       Although nothing in the record or presented at the hearing suggests Defendant’s current

attorney falls short of this standard, Defendant indicated that she believes he will be able to have

a more productive relationship with a new attorney. This is Defendant’s first request for a new

attorney and therefore the Court will grant it. However, as the Court stated on the record and

now reiterates to Defendant, Defendant should work in good faith with her new attorney and

expect that the attorney communicate reasonably, but she should not expect that any attorney the

Court appoints would agree with her on every issue related to the case or that any appointed

attorney would file everything with the Court that Defendant requests.

       In accordance with the foregoing, and for the reasons stated on the record during the

hearing:

       IT IS ORDERED that Defendant’s Motion to Withdraw Counsel [#39] is GRANTED.

       SIGNED this 9th day of May, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
